DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I.	Claims 1-3, 7-8, 11 and 18-19, drawn to a composition.
II.	Claims 12-17, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al. (CN107287594), see the prior art rejections below for more details.  Because the shared technical feature is known in the art, restriction is proper.
During a telephone conversation with Mr. Hemant Keskar on November 3, 2021, a provisional election was made with traverse to prosecute the invention of I, claims 1-3, 7-8, 11 and 18-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (CN107287594, a machine-translated English version is used).
Regarding claim 1, Zhang discloses an aqueous etchant composition (etching solution, paragraph 0026), the composition comprising: a. 5 to 30 wt. %, based on the total weight of the composition, of hydrogen peroxide (paragraph 0028); and b. 0.01 to 5.0 wt. %, based on the total weight of the composition, of one or more corrosion inhibitors including tolyltriazole (TTA, paragraph 0030).  The concentration range of hydrogen peroxide disclosed by Zhang overlaps with the range recited in the instant claim, while the concentration range of the corrosion inhibitor disclosed by Zhang encompasses the range recited in the instant claim. In the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 2, Zhang discloses wherein the composition has a pH of 6.9 or lower (3-5, paragraph 0026).
Regarding claim 3, Zhang discloses wherein the composition has a pH of 3-5 (paragraph 0026), which overlaps with the range recited in the instant claim.
Regarding claim 7, Zhang discloses wherein the composition comprises 0.01 to 5 wt % of tolyltriazole (TTA) as the sole corrosion inhibitor (paragraph 0030), which encompasses the range recited in the instant claim.
Regarding claim 8, Zhang discloses wherein the composition comprises 0.01 to 5 wt. % of the one or more corrosion inhibitors (paragraph 0030), which encompasses the range recited in the instant claim.

Allowable Subject Matter
Claims 11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious an aqueous etchant composition wherein the composition consists essentially of: a. 30 to 32 wt. % hydrogen peroxide; b. 
Regarding claim 18, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious an aqueous etchant composition wherein the composition is substantially free of additional etchant additives.  The closest cited prior art of Zhang discloses that the composition also comprises additional additives including chelating agent, organic acid and hydrogen peroxide stabilizer (paragraph 0026). 
Regarding claim 19, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious an aqueous etchant composition wherein the composition consists essentially of a. 30 to 32 wt. % hydrogen peroxide; and b. 0.4 to 0.6 wt. % tolyltriazole (TTA).  The closest cited prior art of Zhang discloses that the composition also comprises chelating agent, organic acid, hydrogen peroxide stabilizer, and pH adjusting agent besides the components recited in the instant claim (paragraph 0026). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713